Exhibit 10.6

 

EXECUTION COPY

 

INTERCREDITOR AGREEMENT

 

This INTERCREDITOR AGREEMENT, dated as of October 15, 2007 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), is entered into by and among JPMorgan Chase Bank, N.A. (“JPMCB”),
in its capacity as agent (the “Agent”) for the “Lenders” under the Bank Credit
Agreement (as defined below) (such Lenders, the “Banks”), the holders of the
Notes (as defined below) listed on Annex II attached hereto and any subsequent
holder of Notes (the “Noteholders”; the Banks, the Noteholders and the Agent,
and any other holder of Eligible Additional Senior Secured Indebtedness (as
defined below) that enters into a joinder to this Agreement between such holder
and the Collateral Agent (the “Additional Holders”), together with their
respective successors and assigns, are herein sometimes collectively called the
“Lenders” and individually called a “Lender”), and JPMCB, in its capacity as
contractual representative for the Lenders hereunder (the “Collateral Agent”).
Capitalized terms used herein but not defined herein shall have the meanings set
forth in the “Bank Credit Agreement” and the “Note Agreement” and the “Eligible
Additional Senior Secured Documents” (each as defined below).

 

RECITALS:

 

WHEREAS, United Stationers Supply Co., an Illinois corporation (herein called
the “Company”), United Stationers Inc., a Delaware corporation (the “Parent”),
the Banks, and the Agent entered into that certain Second Amended and Restated
Five-Year Revolving Credit Agreement dated as of July 5, 2007 (as the same have
been or may be amended, restated, supplemented or otherwise modified, replaced
or refinanced from time to time, the “Bank Credit Agreement”), pursuant to
which, among other things, the Banks have agreed to make certain advances to the
Company (the “Loans”) and to issue letters of credit for the account of the
Company (the “Letters of Credit”);

 

WHEREAS, the Company, the Parent and the Noteholders listed on Annex II entered
into a Master Note Purchase Agreement, dated as of October 15, 2007 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Note Agreement”) pursuant to which the Company issued and sold to the
Noteholders $135,000,000 aggregate principal amount of the Company’s Floating
Rate Secured Senior Notes, Series 2007-A, due October 15, 2014 (the “Series
2007-A Notes”); and which Note Agreement provides for the issuance by the
Company of one or more additional series of secured senior notes (“Additional
Notes” and, together with the Series 2007-A Notes, the “Notes”; the Notes, the
Note Agreement, the Bank Credit Agreement and any other document, agreement or
instrument pursuant to which Eligible Additional Senior Secured Indebtedness is
incurred or issued and which governs any Eligible Additional Senior Secured
Indebtedness (the “Eligible Additional Senior Secured Documents”) being herein
referred to as the “Lender Documents”);

 

WHEREAS, pursuant to the terms of the Collateral Documents, each of the Company
and the entities set forth on Annex III hereto (together with any other
subsidiaries of the Parent or the Company that may hereafter become parties to
any Collateral Document, the

 

--------------------------------------------------------------------------------


 

“Credit Parties”) that have guaranteed the repayment of all amounts due and
payable under the Lender Documents, shall, as of the date hereof, have granted a
security interest in certain of its assets to the Collateral Agent; and

 

WHEREAS, the Lenders desire to agree to the relative priority of the application
of payments received pursuant to the terms of the Collateral Documents with
respect to the Obligations (as defined below), and certain other rights and
interests;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Lenders and the Collateral Agent hereby agree as follows:

 

1.             Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:

 

“Actionable Default” means, under the Lender Documents, (a) a Default or Event
of Default (as defined therein) shall have occurred thereunder as a result of
(i) the nonpayment of amounts owing thereunder, (ii) noncompliance with any
financial covenant set forth therein or (iii) the bankruptcy or insolvency of
the Company or any of its affiliates, including, without limitation, the Credit
Parties, (b) a notice shall have been delivered to the Company by the Agent
under the Bank Credit Agreement or a Noteholder under the Note Agreement or an
Additional Holder under the Eligible Additional Senior Secured Documents
indicating that a Default or Event of Default (as defined therein) has occurred
and is continuing and the Obligations due under any such agreement are
immediately due and payable, to the extent provided for in the applicable Lender
Document, (c) a default shall have occurred under any Collateral Document or
Guaranty (defined below) and the Agent, the Collateral Agent, or a Lender, as
applicable, shall have caused the amounts owing thereunder to become immediately
due and payable, to the extent provided for in the applicable Collateral
Document or Guaranty or (d) any Lender shall have exercised a banker’s lien or
right of offset against any account of the Company or any Credit Party
maintained with such Lender after the occurrence of a Default or Event of
Default (as defined therein).

 

“Agent’s Expenses” means all of the fees, costs and expenses of the Collateral
Agent (including, without limitation, the reasonable fees and disbursements of
its counsel) (i) arising in connection with the preparation, execution,
delivery, modification, restatement, amendment or termination of this Agreement
and each Collateral Document, if not previously reimbursed, or the enforcement
(whether in the context of a civil action, adversarial proceeding, workout or
otherwise) of any of the provisions hereof or thereof, or (ii) incurred or
required to be advanced in connection with the sale or other disposition or the
custody, preservation or protection of the Collateral pursuant to any Collateral
Document and the exercise or enforcement of the Collateral Agent’s rights under
this Agreement and in and to the Collateral.

 

“Collateral” means all property of the Company or any Credit Party in which the
Agent or the Collateral Agent shall have been granted a security interest or
lien under any of the Collateral Documents.

 

“Collateral Account” means the collateral account established and maintained by
the Collateral Agent pursuant to Section 8.

 

2

--------------------------------------------------------------------------------


 

“Collateral Documents” means any and all security agreements, pledge agreements,
financing statements, and other similar instruments executed by the Company or
any Credit Party in favor of the Collateral Agent from time to time pursuant
hereto, in each case as such agreements, documents and instruments may be
amended, modified, supplemented and/or restated, and together in each case with
any other agreements, instruments and documents incidental thereto.

 

“Distribution Date” means the second business day in each calendar week,
commencing with the first such business day following receipt by the Collateral
Agent of a Notice of Actionable Default.

 

“Eligible Additional Senior Secured Indebtedness” means all monetary obligations
under the Eligible Additional Senior Secured Agreements and that are permitted
under the Bank Credit Agreement, the Note Agreement and any other Eligible
Additional Senior Secured Documents (if in effect) to be secured by the Liens
and security interests under the Collateral Documents on a pari passu basis (on
all or part of the Collateral) with the Obligations under the Bank Credit
Agreement and the Note Agreement and any other Eligible Additional Senior
Secured Indebtedness (if in effect) so long as the property and assets covered
by such Liens and security interests also secure the Obligations under the Bank
Credit Agreement and the Note Agreement and any other Eligible Additional Senior
Secured Indebtedness (if in effect).

 

“Guaranty” means any guaranty entered into by a Credit Party in favor of the
Agent, the Collateral Agent, and/or any Lender guaranteeing the repayment of the
Obligations due and payable under a Lender Document.

 

“L/C Interests” means, with respect to any Bank, such Bank’s direct or
participation interests in all unpaid reimbursement obligations with respect to
Letters of Credit and such Bank’s direct obligations or risk participations with
respect to undrawn amounts of all outstanding Letters of Credit, provided that
the undrawn amounts of outstanding Letters of Credit shall be considered to have
been reduced to the extent of any amount on deposit with the Agent at any time
as provided in Section 9(b) hereof.

 

“Notice of Actionable Default” means a written notice to the Collateral Agent
from any Lender or Lenders stating that it is a “Notice of Actionable Default”
hereunder and certifying that an Actionable Default has occurred and is
continuing. A Notice of Actionable Default may be included in a written
direction to the Collateral Agent from the Requisite Lenders pursuant to Section
5.

 

“Notice of Default” means a written notice to the Collateral Agent from any
Lender or Lenders stating that it is a “Notice of Default” hereunder and
certifying that an Event of Default (as defined in the Bank Credit Agreement or
the Note Agreement or the Eligible Additional Senior Secured Documents to which
an Additional Holder is a party) has occurred and is continuing.

 

“Obligations” means all of the monetary obligations owed by the Company and the
Credit Parties to the Lenders and the Agent under the Bank Credit Agreement, the
Note Agreement, the Eligible Additional Senior Secured Documents, the Notes, the
Guaranties, the

 

3

--------------------------------------------------------------------------------


 

Collateral Documents, and related agreements, documents, and instruments,
including, without limitation,  (1) the outstanding principal amount of, accrued
and unpaid interest on, and any unpaid premium or make whole amount (as defined
in the Note Agreement or, if applicable, any Eligible Additional Senior Secured
Documents) or other breakage or prepayment indemnification due with respect to,
the Loans, the Notes or any Eligible Additional Senior Secured Indebtedness, (2)
any unpaid reimbursement obligations with respect to any Letters of Credit, (3)
any undrawn amounts of any outstanding Letters of Credit, and (4) any other
unpaid amounts (including amounts in respect of fees, expenses, indemnification,
hedging obligations permitted under the Bank Credit Agreement and reimbursement)
due from the Company and the Credit Parties under any of the Note Agreement, any
Eligible Additional Senior Secured Documents, the Notes, the Bank Credit
Agreement, the Guaranties or the Collateral Documents; provided that the undrawn
amounts of any outstanding Letters of Credit shall be considered to have been
reduced to the extent of any amount on deposit with the Agent at any time as
provided in Section 9(b) hereof.

 

“Principal Exposure” means, with respect to any Lender at any time (i) if such
Lender is a Bank, (a) prior to the acceleration of the Obligations under the
Bank Credit Agreement, the sum of (x) the aggregate amount of such Lender’s
unfunded Commitments under the Bank Credit Agreement to the extent such Lender
shall be contractually obligated to make Credit Extensions (as defined in the
Bank Credit Agreement) pursuant to the terms of the Bank Credit Agreement, (y)
the outstanding principal amount of such Lender’s Loans and (z) the outstanding
face and/or principal amount of such Lender’s L/C Interests at such time, (b)
after an acceleration of the Obligations under the Bank Credit Agreement but
prior to the date upon which the Bank Credit Agreement has terminated by its
terms and all of the Obligations thereunder shall have been paid in full, the
sum of (x) the outstanding principal amount of such Lender’s Loans, (y) the
outstanding face and/or principal amount of such Lender’s L/C Interests at such
time and (z) the aggregate net early termination payments and all other amounts
due and unpaid from the Borrower to such Bank or such Bank’s Affiliates under
Rate Management Transactions, as determined by the Agent in its reasonable
discretion and (z) after the Bank Credit Agreement has terminated by its terms
and all of the Obligations thereunder have been paid in full (whether or not the
Obligations under the Bank Credit Agreement were ever accelerated), the
aggregate net early termination payments and all other amounts then due and
unpaid from the Borrower to such Bank or such Bank’s Affiliates under Rate
Management Transactions, as determined by the Agent in its reasonable
discretion, and (ii) if such Lender is a Noteholder, the outstanding principal
amount of such Lender’s Notes at such time, (iii) if such Lender is an
Additional Holder that is party to a secured revolving credit facility or
secured term loan credit facility (a) prior to the acceleration of the
Obligations under the such Lender’s Eligible Additional Senior Secured
Documents, the sum of (x) the aggregate amount of such Lender’s unfunded
commitments under such Eligible Additional Senior Secured Documents to the
extent such Lender shall be contractually obligated to make extensions of credit
pursuant to the terms of such Eligible Additional Senior Secured Documents and
(y) the outstanding unpaid principal amount of such Lender’s Eligible Additional
Senior Secured Indebtedness, (b) after an acceleration of the Obligations under
such Lender’s Eligible Additional Senior Secured Documents but prior to the date
upon which such Eligible Additional Senior Secured Documents have terminated by
their terms and all of the Obligations thereunder shall have been paid in full,
the outstanding unpaid principal amount of such Lender’s Eligible Additional
Senior Secured Indebtedness and (iv) with respect to any other Lender that is an
Additional Holder, the

 

4

--------------------------------------------------------------------------------


 

outstanding unpaid principal amount of such Lender’s Eligible Additional Senior
Secured Indebtedness.

 

“Pro Rata Share” means, with respect to any Lender at any time, a fraction
(expressed as a percentage), the numerator of which is the amount of such
Lender’s Principal Exposure at such time, and the denominator of which is the
aggregate amount of the Principal Exposure of all of the Lenders at such time.

 

“Requisite Lenders” means, at any time, (i) with respect to the aggregate Pro
Rata Shares of the Banks and any Additional Holder that is party to a secured
revolving credit facility or secured term loan credit facility, such Banks and
Additional Holders whose Pro Rata Shares exceed fifty percent of such aggregate
amount plus (ii) with respect to the aggregate Pro Rata Shares of the
Noteholders and any Additional Holder not otherwise included under clause (i)
above, such Noteholders and Additional Holders whose Pro Rata Shares (a) so long
as the Series 2007-A Notes are the only Notes outstanding or with respect to any
matter in which the Series 2007-A Notes are the only series of Notes affected,
equal or exceed 60% of such aggregate amount and (b) in any other circumstance,
exceed fifty percent of such aggregate amount.

 

“Secured Parties” means (i) the “Holders of Secured Obligations” under (and as
defined in) the Bank Credit Agreement, (ii) the Noteholders and (iii) the
Additional Holders, together with their respective successors and assigns.

 

2.             Appointment; Nature of Relationship. The Agent, on behalf of the
Banks, and each Noteholder and each Additional Holder by its acceptance of any
Lender Document, hereby designates and appoints JPMCB as its Collateral Agent
under this Agreement and the Collateral Documents, and each of them hereby
irrevocably authorizes the Collateral Agent to take such action on its behalf
under the provisions of this Agreement and the Collateral Documents and to
exercise such powers as are set forth herein or therein, together with such
other powers as are incidental thereto. The Collateral Agent agrees to act as
such on the express terms and conditions contained in this Agreement.
Notwithstanding the use of the defined term “Collateral Agent,” it is expressly
understood and agreed that the Collateral Agent shall not have any fiduciary
responsibilities to any Lender by reason of this Agreement and that the
Collateral Agent is merely acting as the representative of the Lenders with only
those duties as are expressly set forth in this Agreement and the Collateral
Documents. In its capacity as the Lenders’ contractual representative, the
Collateral Agent (i) does not assume any fiduciary duties to any of the Lenders
and (ii) is acting as an independent contractor, the rights and duties of which
are limited to those expressly set forth in this Agreement and the Collateral
Documents. The Agent, on behalf of the Banks, each Noteholder and each
Additional Holder by its acceptance of any Lender Document agrees to assert no
claim against the Collateral Agent on any agency theory or any other theory of
liability for breach of fiduciary duty, all of which claims each of them hereby
waives.

 

3.             Powers and Duties. The Collateral Agent shall have and may
exercise such powers under the Collateral Documents as are specifically
delegated to the Collateral Agent by the terms hereof and thereof, together with
such powers as are reasonably incidental thereto. The Collateral Agent shall
have no implied duties to the Lenders, or any obligation to the

 

5

--------------------------------------------------------------------------------


 

Lenders to take any action hereunder or under any of the Collateral Documents,
except any action specifically required by this Agreement or any of the
Collateral Documents to be taken by the Collateral Agent or directed by the
Requisite Lenders in accordance with the terms hereof. The Collateral Agent
shall not take any action which is in conflict with any provisions of applicable
law or of this Agreement or any Collateral Document.

 

4.             Authorization to Execute Collateral Documents. If the Collateral
Agent receives written notice from either the Agent or a Noteholder or an
Additional Holder at any time or from time to time hereunder that Collateral
Documents are required pursuant to the Bank Credit Agreement, the Note Agreement
or any Eligible Additional Senior Secured Document in connection with the grant
of a security interest in and lien against the assets of the Company and/or a
Credit Party, the Collateral Agent is authorized to and shall execute and
deliver such Collateral Documents as the Agent or such Noteholder or such
Additional Holder shall direct requiring execution and delivery by it and is
authorized to and shall accept delivery from the Company of such Collateral
Documents as the Agent or the Noteholder or the Additional Holder shall direct
which do not require execution by the Collateral Agent.

 

5.             Direction by Requisite Lenders. Except as otherwise provided in
this Section 5, the Collateral Agent shall take any action with respect to the
Collateral and the Collateral Documents directed in writing by the Requisite
Lenders. Notwithstanding the foregoing, the Collateral Agent shall not be
obligated to take any such action (i) which is in conflict with any provisions
of applicable law or of this Agreement or any Collateral Document or (ii) with
respect to which the Collateral Agent, in its opinion, shall not have been
provided adequate security and indemnity against the costs, expenses and
liabilities that may be incurred by it as a result of compliance with such
direction. Under no circumstances shall the Collateral Agent be liable for
following the written direction of the Requisite Lenders. In each instance in
which the Requisite Lenders deliver a written direction to the Collateral Agent
pursuant hereto, the Collateral Agent shall promptly send a copy of such written
direction to each Lender that is not included in such Requisite Lenders.

 

6.             Notice of Actionable Default. Any Lender or Lenders may give the
Collateral Agent a Notice of Default or a Notice of Actionable Default in the
manner provided in Section 31 and shall give a copy of such Notice of Default or
Notice of Actionable Default to each of the other Lenders. If and only if the
Collateral Agent shall have received a Notice of Actionable Default, the
Collateral Agent shall, if directed in writing by the Requisite Lenders,
exercise the rights and remedies provided in this Agreement and in any of the
Collateral Documents.

 

7.             Remedies. Each of the Lenders hereby irrevocably agrees that the
Collateral Agent shall be authorized, after the occurrence of an Actionable
Default and at the direction of the Requisite Lenders or incidental to any such
direction, for the purpose of carrying out the terms of this Agreement and any
of the Collateral Documents, to take any and all appropriate action and to
execute any and all documents and instruments that may be necessary or desirable
to accomplish the purposes hereof and thereof, including, without limiting the
generality of the foregoing, to the extent permitted by applicable law, to do
the following:

 

6

--------------------------------------------------------------------------------


 

(i)            to ask for, demand, sue for, collect, receive and give
acquittance for any and all moneys due or to become due with respect to the
Collateral (except that, without the consent of all Lenders, the Collateral
Agent shall not accept any Obligations in whole or partial consideration from
the disposition of any Collateral),

 

(ii)           to receive, take, endorse, assign and deliver any and all checks,
notes, drafts, acceptances, documents and other negotiable and nonnegotiable
instruments, documents and chattel paper taken or received by the Collateral
Agent in connection with this Agreement or any of the Collateral Documents,

 

(iii)          to commence, file, prosecute, defend, settle, compromise or
adjust any claim, suit, action or proceeding with respect to the Collateral,

 

(iv)  to sell, transfer, assign or otherwise deal in or with the Collateral or
any part thereof pursuant to the terms and conditions of this Agreement and the
Collateral Documents, and

 

(v)  to do, at its option and at the expense and for the account of the Lenders
(to the extent the Collateral Agent shall not be reimbursed by the Company) at
any time or from time to time, all acts and things which the Collateral Agent
deems reasonably necessary to protect or preserve the Collateral and to realize
upon the Collateral.

 

8.             The Collateral Account. Upon receipt by the Collateral Agent of a
Notice of Actionable Default, and until such time as the Event of Default
described therein is cured or waived, the Collateral Agent shall establish and
maintain at its principal office an interest-bearing account that shall be
entitled the “United Stationers Collateral Account.”  All moneys received by the
Collateral Agent with respect to Collateral after receipt of a Notice of
Actionable Default shall be deposited in the Collateral Account and thereafter
shall be held, applied and/or disbursed by the Collateral Agent in accordance
with Section 9. In addition, any other payments received, directly or
indirectly, by any Lender of or with respect to any of the Obligations
(including, without limitation, any payment by any Credit Party under any
Guaranty) after giving or receiving a Notice of Actionable Default (excluding
any payments distributed to any Lender by the Collateral Agent in accordance
with Section 9), any payment received by any Lender (whether direct or indirect,
by foreclosure, set-off, exercise of banker’s lien or otherwise) from the
Company or any Credit Party made during the continuance of an Actionable Default
(other than scheduled payments of interest, fees and principal in respect of the
Obligations), and any payment received by any Lender with respect to any of the
Obligations in an insolvency or reorganization proceeding with respect to the
Company or any Credit Party, shall promptly be delivered to the Collateral Agent
and thereafter shall be held, applied and/or disbursed by the Collateral Agent
in accordance with Section 9. The Collateral Account at all times shall be
subject to the exclusive dominion and control of the Collateral Agent.

 

9.             Application of Moneys. (a) All moneys held by the Collateral
Agent in the Collateral Account shall be distributed by the Collateral Agent on
each Distribution Date as follows:

 

7

--------------------------------------------------------------------------------


 

FIRST:  To the Collateral Agent in an amount equal to the Agent’s Expenses that
are unpaid as of such Distribution Date, and to any Lender that has theretofore
advanced or paid any such Agent’s Expenses in an amount equal to the amount
thereof so advanced or paid by such Lender prior to such Distribution Date;

 

SECOND:  To the Lenders, pro rata in proportion to their respective Pro Rata
Shares as of such Distribution Date; and

 

THIRD:  Any surplus remaining after payment in full in cash of all Agent’s
Expenses and all of the Obligations shall be paid to the Company, or to whomever
may be lawfully entitled to receive the same, or as a court of competent
jurisdiction may direct, provided that if any Lender shall have notified the
Collateral Agent in writing that a claim is pending for which such Lender is
entitled to the benefits of an indemnification, reimbursement or similar
provision under which amounts are not yet due but with respect to which the
Company continues to be contingently liable, and amounts payable by the Company
with respect thereto are secured by the Collateral, the Collateral Agent shall
continue to hold the amount specified in such notice in the Collateral Account
until the Company’s liability with respect thereto is discharged or released to
the satisfaction of such Lender.

 

Notwithstanding the foregoing, except for any surplus under clause THIRD above,
the Collateral Agent shall not be required (unless directed by the Requisite
Lenders) to make a distribution on any Distribution Date if the balance in the
Collateral Account available for distribution on such Distribution Date is less
than $10,000. The Collateral Agent shall not be responsible for any Lender’s
application (or order of application) of payments received by such Lender from
the Collateral Agent hereunder to the Obligations owing to such Lender. For the
purpose of determining the amounts to be distributed pursuant to clause SECOND
above of this subsection (a) with respect to the undrawn amounts of the
outstanding Letters of Credit, such undrawn amounts shall be reduced by any
amounts held as collateral pursuant to subsection (b) of this Section 9.

 

(b)  Any distribution pursuant to clause SECOND of subsection (a) above with
respect to the undrawn amount of any outstanding Letter of Credit shall be paid
to the Agent to be held as collateral for the Banks and disposed of as provided
in this subsection (b). On each date on which a payment is made to a beneficiary
pursuant to a draw on a Letter of Credit, the Agent shall distribute to the
Banks from the amounts held pursuant to this subsection (b) for application to
the payment of the reimbursement obligation due to such Banks with respect to
such draw an amount equal to the product of (1) the total amount then held
pursuant to this subsection (b), and (2) a fraction, the numerator of which is
the amount of such draw and the denominator of which is the aggregate undrawn
amount of all outstanding Letters of Credit immediately prior to such draw. On
each date on which a reduction in the undrawn amount of any outstanding Letter
of Credit occurs other than on account of a payment made to a beneficiary
pursuant to a draw on such Letter of Credit, the Agent shall distribute from the
amounts held pursuant to this subsection (b) an amount equal to the product of
(1) the total amount then held pursuant to this subsection (b) and (2) a
fraction the numerator of which is the amount of such

 

8

--------------------------------------------------------------------------------


 

reduction and the denominator of which is the aggregate undrawn amount of all
outstanding Letters of Credit immediately prior to such reduction, which amount
shall be distributed as provided in clause SECOND of subsection (a) above. At
such time as no Letters of Credit are outstanding, any remaining amount held
pursuant to this subsection (b), after the distribution therefrom as provided
above, shall be distributed as provided in clause SECOND of subsection (a)
above.

 

10.           Information from Lenders. Each of the Lenders hereby agrees,
promptly upon request by the Collateral Agent, to provide to the Collateral
Agent in writing such information regarding the Obligations held by such Lender
as may be reasonably required by the Collateral Agent at any time to determine
such Lender’s Pro Rata Share or to calculate distributions to such Lender from
the Collateral Account. Each Lender shall notify the Collateral Agent in writing
promptly following the repayment in full of all Obligations owing to such
Lender.

 

11.           Limitation on Collateral Agent’s Duties in Respect of Collateral.
Other than the Collateral Agent’s duties set forth in this Agreement and the
Collateral Documents as to the custody of Collateral and the proceeds thereof
received by the Collateral Agent hereunder and thereunder and the accounting to
the Company, the Credit Parties, and the Lenders therefor, the Collateral Agent
shall have no duty to the Company, the Credit Parties, or the Lenders with
respect to any Collateral in its possession or control or in the possession or
control of its agent or nominee, any income thereon, or the preservation of
rights against prior parties or any other rights pertaining thereto.

 

12.           Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Collateral Agent or any other Lender
and based on the financial information provided by the Company and the Credit
Parties and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Collateral Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
Collateral Documents.

 

13.           Exculpation. Neither the Collateral Agent nor any of its
directors, officers, affiliates, agents or employees shall be responsible for or
have any duty to ascertain, inquire into, or verify (i) any statement, warranty
or representation made by the Company or any Credit Party in connection with any
Collateral Document or Guaranty; (ii) the performance or observance of any of
the covenants or agreements of the Company, or any Credit Party under any
Collateral Document or Guaranty; (iii)  the satisfaction or observance of any
condition or covenant specified in any of the Lender Documents; (iv) the
existence or possible existence of any default under any of the Lender Documents
or any Actionable Default;  (v) the validity, enforceability, effectiveness or
genuineness of any Collateral Document, Guaranty or any other instrument or
writing furnished in connection herewith; (vi) the validity, perfection or
priority of any security interest or lien created under any Collateral Document;
or (vii) the financial condition of the Company or any of the Credit Parties.

 

9

--------------------------------------------------------------------------------


 

14.           Employment of Agents and Counsel. The Collateral Agent may execute
any of its duties as the Collateral Agent hereunder and under any Collateral
Document by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Collateral Agent
shall be entitled to advice of counsel concerning the contractual arrangement
between the Collateral Agent and the Lenders and all matters pertaining to the
Collateral Agent’s duties hereunder and under the Collateral Documents.

 

15.           Reliance on Documents and Counsel. The Collateral Agent shall be
entitled to rely upon any notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Collateral Agent,
which may be employees of the Collateral Agent.

 

16.           Collateral Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Collateral Agent ratably in proportion to
their respective Pro Rata Shares as of the date of the occurrence of the event
as to which such reimbursement or indemnification is being made (i) for any
amounts not reimbursed by the Company, or any Credit Party, under its Collateral
Documents or Guaranty, as applicable, (ii) for any other expenses incurred by
the Collateral Agent, on behalf of the Lenders, in connection with the
preservation or protection of the Collateral or the validity, perfection or
priority of the Collateral Agent’s interest therein or the enforcement of the
Collateral Documents and (iii) for any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Collateral Agent in any way relating to or arising out of
the Collateral Documents or any other document delivered in connection therewith
or the transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents, provided that no Lender shall be liable
for any of the foregoing to the extent any of the foregoing is found by a court
of competent jurisdiction to have arisen from the gross negligence or willful
misconduct of the Collateral Agent. The agreements in this Section 16 shall
survive the repayment of the Obligations and the termination of the other
provisions of this Agreement.

 

17.           Rights as a Lender. Notwithstanding that JPMCB is acting as the
Collateral Agent hereunder, JPMCB in its individual capacity shall have the same
rights and powers hereunder as any Lender and may exercise the same as though it
were not the Collateral Agent, and the term “Lender” or “Lenders” shall include
JPMCB in its individual capacity.

 

18.           Successor Collateral Agent. The Collateral Agent may resign at any
time by giving not less than thirty days’ prior written notice thereof to the
Lenders, the Company, and the Credit Parties, and the Collateral Agent may be
removed at any time with or without cause by written notice received by the
Collateral Agent from the Requisite Lenders. Upon any such resignation or
removal, the Requisite Lenders shall have the right to appoint, on behalf of the
Lenders, a successor Collateral Agent. If no successor Collateral Agent shall
have been so appointed by the Requisite Lenders and shall have accepted such
appointment within thirty days after the retiring Collateral Agent’s giving
notice of resignation, then the retiring Collateral Agent may appoint, on behalf
of the Lenders, a successor Collateral Agent. Upon the acceptance

 

10

--------------------------------------------------------------------------------


 

of any appointment as the Collateral Agent hereunder by a successor Collateral
Agent, such successor Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent, and the retiring Collateral Agent shall be discharged from its
duties and obligations hereunder and under the Collateral Documents. No
resignation or removal of the Collateral Agent shall become effective until a
replacement Collateral Agent shall have been selected as provided herein and
shall have assumed in writing the obligations of the Collateral Agent hereunder
and under the Collateral Documents. Any replacement Collateral Agent shall be a
bank, trust company, or insurance company having capital, surplus, and undivided
profits of at least $250,000,000. After any retiring Collateral Agent’s
resignation hereunder as Collateral Agent, the provisions of this Agreement
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as the Collateral Agent hereunder
and under the Collateral Documents.

 

19.           Partial Release. If the Collateral Agent receives written notice
from the Agent and the Company that the lien on any Collateral granted pursuant
to any Collateral Document is required to be released pursuant to a transaction
permitted by the terms of the Bank Credit Agreement, the Note Agreement and the
Eligible Additional Senior Secured Documents, the Collateral Agent shall
promptly release such Collateral in accordance with the directions of the Agent
and the Company.

 

20.           Release and Termination. All of the Collateral shall be released
and this Agreement shall be terminated on the earlier of:

 

(a)           the date on which (i) the Collateral Agent shall have received
from each of the Lenders written notice that all Obligations owing to such
Lender have been paid in full and (ii) all Agent’s Expenses shall have been paid
in full; or

 

(b)           the date on which (i) the Collateral Agent shall have received
written notice from the Agent directing the Collateral Agent to release the
Collateral and stating that the Banks have consented to such release under the
terms of the Bank Credit Agreement, and (ii) all Agent’s Expenses shall have
been paid in full.

 

21.           Amendments and Waivers of Collateral Documents. The Collateral
Agent shall not execute or deliver any amendment or waiver with respect to any
Collateral Document except at the direction or with the consent of the Requisite
Lenders.

 

22.           Notices With Respect to Lender Documents. Each of the Agent and
each Noteholder and each Additional Holder by its acceptance of any Lender
Document agrees to use its best efforts to give to the other (a) copies of any
notice of the occurrence or existence of any default in payment of the
Obligations sent to the Company and/or any Credit Party, simultaneously with the
sending of such notice to the Company and/or such Credit Party, and (b) notice
of any acceleration of the Loans, the Notes or any Eligible Additional Senior
Secured Indebtedness, promptly upon such acceleration, but the failure to give
any of the foregoing notices shall not affect the validity of such notice of
default or such acceleration or create a cause of action against or cause a
forfeiture of any rights of the party failing to give such notice or create any
claim or right on behalf of any third party. Each Lender shall use commercially
reasonable efforts to deliver notice to the Collateral Agent, for prompt
dissemination to all

 

11

--------------------------------------------------------------------------------


 

Lenders, of the occurrence of any Default or Event of Default under any Lender
Document to which such Lender is a party within five Business days after such
Lender shall have actual knowledge thereof; provided that no Lender nor the
Collateral Agent shall incur any liability for failure to give such notice.

 

23.           No Other Security. Neither the Agent nor any Lender shall take or
receive a security interest in or lien upon any of the property or assets of the
Company or any Credit Party as security for the Obligations other than pursuant
to this Agreement and the Collateral Documents or as security for any other
obligations of the Company or any of the Credit Parties other than the
Obligations. Neither the Agent nor any Lender shall take or receive any guaranty
for the benefit of any obligations of the Company or its Subsidiaries other than
the Guaranties.

 

24.           Accounting; Invalidated Payments. (a) The Agent and each Lender
agrees to render an accounting to any of the others of the outstanding amounts
of the Obligations, of receipts of payments from the Company, any Subsidiary of
the Company and any Credit Party and of other items relevant to the provisions
of this Agreement upon the reasonable request from one of the others as soon as
reasonably practicable after such request.

 

(b) To the extent that any payment received by any Lender pursuant to a
distribution under Section 9(a) hereof is subsequently invalidated, declared
fraudulent or preferential, set aside or required to be paid to a trustee,
receiver, or any other party under any bankruptcy act, state or federal law,
common law or equitable cause, then each other Lender that received a payment
pursuant to such distribution shall purchase from the Lender whose payment was
invalidated (the “Affected Lender”), at such time as the Affected Lender is
required to return or repay such payment, an undivided participation interest in
the Affected Lender’s Obligations in an amount such that after such purchase the
amount of such distribution (after deduction of the invalidated payment) shall
have been shared ratably among the Lenders as contemplated by Section 9(a)
hereof.

 

25.           Continuing Agreement. This Agreement shall in all respects be a
continuing, absolute, unconditional and irrevocable agreement, and shall remain
in full force and effect until terminated in accordance with Section 20. Without
limiting the generality of the foregoing, this Agreement shall survive the
commencement of any bankruptcy, reorganization, compromise, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar
proceeding involving the Company, a Subsidiary of the Company or a Credit Party.
The Agent and each Lender agrees that this Agreement shall continue to be
effective or be reinstated, as the case may be, if at any time any payment (in
whole or in part) of any of the Obligations pursuant to any distribution
hereunder is rescinded or must otherwise be restored by the Agent or any Lender,
upon the insolvency, bankruptcy or reorganization of the Company, a Subsidiary
of the Company or a Credit Party or otherwise, as though such payment had not
been made.

 

26.           Representations and Warranties. Each of the parties hereto
severally represents and warrants to the other parties hereto that it has full
corporate power, and has taken all action necessary, to execute and deliver this
Agreement and to fulfill its obligations hereunder, and that no governmental or
other authorizations are required in connection herewith, and that this
Agreement constitutes its legal, valid and binding obligation, enforceable in
accordance with its terms, except as limited by bankruptcy, insolvency,
reorganization,

 

12

--------------------------------------------------------------------------------


 

moratorium, regulatory and similar laws of general application and by general
principles of equity.

 

27.           Binding Effect. This Agreement shall be binding upon, and inure to
the benefit of and be enforceable by, the Collateral Agent, the Lenders and each
of their respective successors, transferees and assigns. Without limiting the
generality of the foregoing sentence, if any Lender assigns or otherwise
transfers (in whole or in part) to any other person or entity the Obligations to
such Lender under the Bank Credit Agreement, the Note Agreement or any Eligible
Additional Senior Secured Document such other person or entity shall thereupon
become vested with all rights and benefits, and become subject to all the
obligations, in respect thereof granted to or imposed upon such Lender under
this Agreement.

 

28.           No Reliance by Company. Except for rights under Sections 19 and
20, none of the Company, any Subsidiary of the Company, or any other Credit
Party shall have any rights under this Agreement or be entitled, in any manner
whatsoever, to rely upon or enforce, or to raise as a defense, the provisions of
this Agreement or the failure of the Collateral Agent, the Agent or any Lender
to comply with such provisions.

 

29.           Other Proceedings. Nothing contained herein shall limit or
restrict the independent right of the Agent or any Lender to initiate an action
or actions in any bankruptcy, reorganization, compromise, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar
proceeding in its individual capacity and to appear or to be heard on any matter
before the bankruptcy or other applicable court in any such proceeding,
including, without limitation, with respect to any questions concerning the
post-petition usage of collateral and post-petition financing arrangement;
provided that neither the Agent nor any Lender shall contest the validity or
enforceability of or seek to avoid, have declared fraudulent or have set aside
any of the Obligations.

 

30.           Amendments and Waivers. No amendment to or waiver of any provision
of this Agreement, nor consent to any departure by any Lender, the Agent or the
Collateral Agent herefrom, shall in any event be effective unless the same shall
be in writing and signed by each Noteholder, each Additional Holder, the Agent,
on behalf of the Banks, and the Collateral Agent, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No consent of the Company or a Credit Party shall be
required for any such amendment, waiver or departure unless it relates to a
provision of this Agreement expressly binding upon the Company or such Credit
Party.

 

31.           Notices. All notices and other communications provided to any
party under this Agreement shall be in writing or by facsimile and addressed,
delivered or transmitted to such party at its address or facsimile number set
forth (a) in the case of the Agent, the Collateral Agent and each of the Banks,
on Annex I hereto, (b) in the case of the Noteholders, on Annex II hereto, (c)
in the case of any Additional Holder, as set forth in the Eligible Additional
Senior Secured Documents to which it is a party, (d) in the case of the Company
or any Credit Party, on Annex III hereto, or (e) in any case, at such other
address or facsimile number as may be designated by such party in a notice to
the other parties. Any notice, if mailed and properly addressed with postage
prepaid or if properly addressed and sent by prepaid courier service, shall be
deemed given when received; and notice, if transmitted by facsimile, shall be
deemed given

 

13

--------------------------------------------------------------------------------


 

when transmitted if actually received, and the burden of proving receipt shall
be on the transmitting party. So long as no default shall have occurred and be
continuing under the Bank Credit Agreement, the Note Agreement or any Eligible
Additional Senior Secured Document, each of the Agent and each Noteholder and
each Additional Holder by its acceptance of any Lender Document agrees to use
its best efforts to send to the Company a copy of any notice such party gives to
the other under this Agreement, but the failure to send such copy to the Company
shall not affect the validity of such notice or create a cause of action against
or cause a forfeiture of any rights of the party failing to send such copy or
create any claim or right on behalf of the Company or any of its Subsidiaries or
any Credit Party.

 

32.           No Waiver. No failure or delay on the part of any Lender, the
Agent or the Collateral Agent in exercising any power or right under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power or right preclude any other or further exercise
thereof or the exercise of any other power or right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

33.           Severability. Whenever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

34.           No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

 

35.           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, 5-1401 OF
THE GENERAL OBLIGATIONS LAWS OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT
REGARD TO THE CONFLICTS OF LAWS PROVISIONS) OF THE STATE OF NEW YORK. THIS
AGREEMENT CONSTITUTES THE ENTIRE UNDERSTANDING BETWEEN THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY PRIOR AGREEMENTS,
WRITTEN OR ORAL, WITH RESPECT THERETO.

 

36.           Counterparts. This Agreement may be separately executed and
delivered in counterparts and by the different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to
constitute one and the same Agreement. Facsimile transmission of the signature
of any party hereto shall be effective as an original signature.

 

37.           Headings. Section headings used in this Agreement are for
convenience only and shall not affect the construction of this Agreement.

 

The remainder of this page is intentionally blank.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers.

 

 

JPMORGAN CHASE BANK, N.A., as Agent for
itself and on behalf of the Banks, and as Collateral
Agent

 

 

 

 

 

By:

/s/ Sabir A. Hashmy

 

 

Name:

 Sabir A. Hashmy

 

 

Title:

 Vice President

 

 

Signature Page to Intercreditor Agreement

 

S-1

--------------------------------------------------------------------------------


 

 

METROPOLITAN LIFE INSURANCE
COMPANY

 

 

 

METLIFE INSURANCE COMPANY OF
CONNECTICUT,

 

by Metropolitan Life Insurance Company,

 

its investment manager

 

 

 

 

 

By:

/s/ Judith A. Gulotta

 

 

Name:  Judith A. Gulotta

 

Title:  Director

 

Signature Page to Intercreditor Agreement

 

S-2

--------------------------------------------------------------------------------


 

 

MASSACHUSETTS MUTUAL LIFE
INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Mark A. Ahmed

 

 

Name:  Mark A. Ahmed

 

Title:  Managing Director

 

 

 

C.M. LIFE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Mark A. Ahmed

 

 

Name:  Mark A. Ahmed

 

Title:  Managing Director

 

 

 

MML BAY STATE LIFE INSURANCE
COMPANY

 

 

 

 

 

By:

/s/ Mark A. Ahmed

 

 

Name:  Mark A. Ahmed

 

Title:  Managing Director

 

Signature Page to Intercreditor Agreement

 

S-3

--------------------------------------------------------------------------------


 

 

PACIFIC LIFE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Violet Osterberg

 

 

Name:  Violet Osterberg

 

Title:  Assistant Vice President

 

 

 

 

 

By:

/s/ Cathy Schwartz

 

 

Name:  Cathy Schwartz

 

Title:  Assistant Secretary

 

Signature Page to Intercreditor Agreement

 

S-4

--------------------------------------------------------------------------------


 

 

SUN LIFE INSURANCE AND ANNUITY
COMPANY OF NEW YORK

 

 

 

 

 

By:

/s/ Ann C. King

 

 

Name:  Ann C. King

 

Title:  Authorized Signer

 

 

 

By:

/s/ Timothy J. Monahan

 

 

Name:  Timothy J. Monahan

 

Title:  Authorized Signer

 

 

 

 

 

SUN LIFE ASSURANCE COMPANY OF
CANADA (U.S.)

 

 

 

 

 

By:

/s/  Ann C. King

 

 

Name:  Ann C. King

 

Title:  Assistant Vice President and Senior Counsel

 

 

 

By:

/s/ Timothy J. Monahan

 

 

Name:  Timothy J. Monahan

 

Title:  Senior Managing Director

 

Signature Page to Intercreditor Agreement

 

S-5

--------------------------------------------------------------------------------


 

Acknowledged by:

 

UNITED STATIONERS SUPPLY CO.

 

 

By:

/s/ Brian S. Cooper

 

Name:

 Brian S. Cooper

 

Title:

  Senior Vice President, Treasurer and
  Assistant Secretary

 

 

 

UNITED STATIONERS INC.

 

 

By:

 /s/ Brian S. Cooper

 

Name:

 Brian S. Cooper

 

Title:

   Senior Vice President and Treasurer

 

 

Signature Page to
Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

ANNEX I

 

NOTICE FOR THE BANKS:

 

JPMorgan Chase Bank, N.A., as Administrative Agent

1 Chase Plaza

Chicago, Illinois 60670

Attention: Nathan Bloch

Facsimile: 312-325-3239

Telephone:  312-325-3094

 

--------------------------------------------------------------------------------


 

ANNEX II

 

NOTEHOLDERS:  The following are the “Noteholders”:

 

 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT OF

 

 

 

SERIES 2007-A NOTES TO BE
PURCHASED

 

 

 

 

 

 

METROPOLITAN LIFE INSURANCE COMPANY

$65,000,000

 

 

 

 

 

 

 

 

 

(1)

All scheduled payments of principal and interest by wire transfer of immediately
available funds to:

 

 

Bank Name:

JPMorgan Chase Bank

ABA Routing #:

 

021-000-021

Account No.:

002-2-410591

Account Name:

 

Metropolitan Life Insurance Company

Ref:

United Stationers, Inc. Floating Rate Secured Senior Note, Series 2007-A due
10-15-14

 

 

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.

 

 

 

For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.

 

 

(2)

Metropolitan Life Insurance Company

 

Investments, Private Placements

 

P.O. Box 1902

 

10 Park Avenue

 

Morristown, New Jersey 07962-1902

 

Attention: Director

 

Facsimile (973) 355-4250

 

 

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

 

 

Metropolitan Life Insurance Company

 

P.O. Box 1902

 

--------------------------------------------------------------------------------


 

 

10 Park Avenue

 

Morristown, New Jersey 07962-1902

 

Attention: Chief Counsel-Securities Investments (PRIV)

 

Facsimile (973) 355-4338

 

 

(3)

E-mail address for Electronic Delivery:

 

 

jdickson@metlife.com

 

 

(5)

Address for delivery of Notes:

 

 

Metropolitan Life Insurance Company

 

Securities Investments, Law Department

 

P.O. Box 1902

 

10 Park Avenue

 

Morristown, New Jersey 07962-1902

 

Attention: Jane J. Dickson, Esq.

 

(6)

In addition, please send one complete set of closing documents with original
signatures; two bound sets of conformed copies of the principal documents; and 1
CD-ROM of the closing documents to:

 

 

 

Metropolitan Life Insurance Company

 

Attention: Jane J. Dickson, Esq.

 

10 Park Avenue/P.O. Box 1902

 

Morristown, New Jersey 07962

 

 

 

AND

 

 

 

One CD_ROM to:

 

 

 

MetLife

 

Attention: Mary Phillips

 

18210 Crane Nest Drive

 

Tampa, Florida 33647-2748

 

(813) 983-4564

 

 

(7)

Tax ID: 13-5581829

 

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT OF

 

 

 

SERIES 2007-A NOTES TO BE
PURCHASED

 

 

 

 

 

 

METLIFE INSURANCE COMPANY OF CONNECTICUT

$10,000,000

 

 

 

 

 

 

 

 

 

(1)

All scheduled payments of principal and interest by wire transfer of immediately
available funds to:

 

Bank Name:

US Bank Trust

ABA Routing #:

 

091000022

Account No.:

180121167365

OBI SEI Acct:

123186-010

Account Name:

 

MetLife - Compass S/A

Ref:

United Stationers, Inc. Floating Rate Secured Senior Note, Series 2007-A due
10-15-14

 

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.

 

For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.

 

--------------------------------------------------------------------------------


 

(2)

 

MetLife Insurance Company of Connecticut

 

 

c/o Metropolitan Life Insurance Company

 

 

Investments, Private Placements

 

 

P.O. Box 1902

 

 

10 Park Avenue

 

 

Morristown, New Jersey 07962-1902

 

 

Attention: Director

 

 

Facsimile (973) 355-4250

 

 

 

 

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

 

 

 

 

MetLife Insurance Company of Connecticut

 

 

Metropolitan Life Insurance Company

 

 

P.O. Box 1902

 

 

10 Park Avenue

 

 

Morristown, New Jersey 07962-1902

 

 

Attention: Chief Counsel-Securities Investments (PRIV)

 

 

Facsimile (973) 355-4338

 

 

 

(3)

E-mail address for Electronic Delivery:

 

 

 

 

 

jdickson@metlife.com

 

 

 

(5)

Address for delivery of Notes:

 

 

 

 

 

MetLife Insurance Company of Connecticut

 

 

c/o Metropolitan Life Insurance Company

 

 

Securities Investments, Law Department

 

 

P.O. Box 1902

 

 

10 Park Avenue

 

 

Morristown, New Jersey 07962-1902

 

 

Attention: Jane J. Dickson, Esq.

 

 

 

(6)

Tax ID: 06-0566090

 

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT OF

 

 

 

SERIES 2007-A NOTES TO BE
PURCHASED

 

 

 

 

 

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

$11,100,000

 

 

 

(1)

All payments on account of the Note shall be made by crediting in the form of
bank wire transfer of Federal or other immediately

available funds, (identifying each payment as [insert name of issuer and
description of Note] interest and principal), to:

 

 

 

Citibank, N.A.

 

New York, NY

 

ABA No. 021000089

 

For MassMutual Unified Traditional

 

Acct. Name: MassMutual BA 0033 TRAD Private ELBX

 

Account No. 30566056

 

Re: Description of security, cusip, principal and interest split

 

 

 

With telephone advice of payment to the Securities Custody and Collection
Department of Babson Capital Management LLC at (413) 226-1889 or (413) 226-1803

 

 

(2)

All notices of payments and written confirmations of such wire transfers:

 

 

 

Massachusetts Mutual Life Insurance Company

 

c/o Babson Capital Management LLC

 

1500 Main Street, Suite 800

 

PO Box 15189

 

Springfield, MA 01115-5189

 

Attention: Securities Custody and

 

Collection Department

 

--------------------------------------------------------------------------------


 

(3)

All other communications:

 

 

 

Massachusetts Mutual Life Insurance Company

 

c/o Babson Capital Management LLC

 

1500 Main Street, Suite 800

 

PO Box 15189

 

Springfield, MA 01115-5189

 

Attention: Securities Investment Division

 

 

(4)

E-mail address for Electronic Delivery:

 

 

 

 

(5)

Address for delivery of Notes:

 

 

 

 

(6)

Tax ID: 04-1590850

 

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT OF

 

 

 

SERIES 2007-A NOTES TO BE
PURCHASED

 

 

 

 

 

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

$3,900,000

 

 

 

(1)

All payments on account of the Note shall be made by crediting in the form of
bank wire transfer of Federal or other immediately available funds, (identifying
each payment as [insert name of issuer and description of Note] interest and
principal), to:

 

 

 

Citibank, N.A.

 

New York, NY

 

ABA No. 021000089

 

For MassMutual IFM Non-Traditional

 

Account No. 30510589

 

Re: Description of security, cusip, principal and interest split

 

 

 

With telephone advice of payment to the Securities Custody and Collection
Department of Babson Capital Management LLC at (413) 226-1889 or (413) 226-1803

 

 

(2)

All notices of payments and written confirmations of such wire transfers:

 

 

 

Massachusetts Mutual Life Insurance Company

 

c/o Babson Capital Management LLC

 

1500 Main Street, Suite 800

 

PO Box 15189

 

Springfield, MA 01115-5189

 

Attention: Securities Custody and

 

Collection Department

 

--------------------------------------------------------------------------------


 

(3)

All other communications:

 

 

 

Massachusetts Mutual Life Insurance Company

 

c/o Babson Capital Management LLC

 

1500 Main Street, Suite 800

 

PO Box 15189

 

Springfield, MA 01115-5189

 

Attention: Securities Investment Division

 

 

(4)

E-mail address for Electronic Delivery:

 

pmanseau@babsoncapital.com, with a hard copy to follow to:

 

 

 

Babson Capital Management LLC

 

1500 Main Street — Suite 2200

 

PO Box 15189

 

Springfield, MA 01115-5189

 

Attn: Securities Investment Division

 

 

(5)

Address for delivery of Notes:

 

 

 

Babson Capital Management LLC

 

1500 Main Street, Suite 800

 

Springfield, MA 01115-5189

 

Attention: Christine Peaslee

 

 

(6)

Tax ID: 04-1590850

 

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT OF

 

 

 

 

SERIES 2007-A NOTES TO BE
PURCHASED

 

 

 

 

 

 

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

 

$3,800,000

 

 

 

(1)

All payments on account of the Note shall be made by crediting in the form of
bank wire transfer of Federal or other immediately available funds, (identifying
each payment as [insert name of issuer and description of Note] interest and
principal), to:

 

 

 

Citibank, N.A.

 

New York, NY

 

ABA No. 021000089

 

For MassMutual Pension Management

 

Account No. 30510538

 

Re: Description of security, cusip, principal and interest split

 

 

 

With telephone advice of payment to the Securities Custody and Collection
Department of Babson Capital Management LLC at (413) 226-1889 or (413) 226-1803

 

 

(2)

All notices of payments and written confirmations of such wire transfers:

 

 

 

Massachusetts Mutual Life Insurance Company

 

c/o Babson Capital Management LLC

 

1500 Main Street, Suite 800

 

PO Box 15189

 

Springfield, MA 01115-5189

 

Attention: Securities Custody and

 

Collection Department

 

--------------------------------------------------------------------------------


 

(3)

All other communications:

 

 

 

Massachusetts Mutual Life Insurance Company

 

c/o Babson Capital Management LLC

 

1500 Main Street, Suite 800

 

PO Box 15189

 

Springfield, MA 01115-5189

 

Attention: Securities Investment Division

 

 

(4)

E-mail address for Electronic Delivery:

 

pmanseau@babsoncapital.com, with a hard copy to follow to:

 

 

 

Babson Capital Management LLC

 

1500 Main Street — Suite 2200

 

PO Box 15189

 

Springfield, MA 01115-5189

 

Attn: Securities Investment Division

 

 

(5)

Address for delivery of Notes:

 

 

 

Babson Capital Management LLC

 

1500 Main Street, Suite 800

 

Springfield, MA 01115-5189

 

Attention: Christine Peaslee

 

 

(6)

Tax ID: 04-1590850

 

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT OF

 

 

 

 

SERIES 2007-A NOTES TO BE
PURCHASED

 

 

 

 

 

 

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

 

$3,500,000

 

 

 

(1)

All payments on account of the Note shall be made by crediting in the form of
bank wire transfer of Federal or other immediately available funds, (identifying
each payment as [insert name of issuer and description of Note] interest and
principal), to:

 

 

 

Citibank, N.A.

 

New York, NY

 

ABA No. 021000089

 

For MassMutual Spot Priced Contract

 

Account No. 30510597

 

Re: Description of security, cusip, principal and interest split

 

 

 

With telephone advice of payment to the Securities Custody and Collection
Department of Babson Capital Management LLC at (413) 226-1889 or (413) 226-1803

 

 

(2)

All notices of payments and written confirmations of such wire transfers:

 

 

 

Massachusetts Mutual Life Insurance Company

 

c/o Babson Capital Management LLC

 

1500 Main Street, Suite 800

 

PO Box 15189

 

Springfield, MA 01115-5189

 

Attention: Securities Custody and

 

Collection Department

 

--------------------------------------------------------------------------------


 

(3)

All other communications:

 

 

 

Massachusetts Mutual Life Insurance Company

 

c/o Babson Capital Management LLC

 

1500 Main Street, Suite 800

 

PO Box 15189

 

Springfield, MA 01115-5189

 

Attention: Securities Investment Division

 

 

(4)

E-mail address for Electronic Delivery:

 

pmanseau@babsoncapital.com, with a hard copy to follow to:

 

 

 

Babson Capital Management LLC

 

1500 Main Street — Suite 2200

 

PO Box 15189

 

Springfield, MA 01115-5189

 

Attn: Securities Investment Division

 

 

(5)

Address for delivery of Notes:

 

 

 

Babson Capital Management LLC

 

1500 Main Street, Suite 800

 

Springfield, MA 01115-5189

 

Attention: Christine Peaslee

 

 

(6)

Tax ID: 04-1590850

 

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT OF

 

 

 

 

SERIES 2007-A NOTES TO BE
PURCHASED

 

 

 

 

 

 

 

C.M. LIFE INSURANCE COMPANY

 

$1,900,000

 

 

 

(1)

All payments on account of the Note shall be made by crediting in the form of
bank wire transfer of Federal or other immediately available funds, (identifying
each payment as [insert name of issuer and description of Note] interest and
principal), to:

 

 

 

Citibank, N.A.

 

New York, NY

 

ABA No. 021000089

 

For CM Life Segment 43 - Universal Life

 

Account No. 30510546

 

Re: Description of security, cusip, principal and interest split

 

 

 

With telephone advice of payment to the Securities Custody and Collection
Department of Babson Capital Management LLC at (413) 226-1889 or (413) 226-1803

 

 

(2)

All notices of payments and written confirmations of such wire transfers:

 

 

 

C.M. Life Insurance Company

 

c/o Babson Capital Management LLC

 

1500 Main Street, Suite 800

 

PO Box 15189

 

Springfield, MA 01115-5189

 

Attention: Securities Custody and

 

Collection Department

 

--------------------------------------------------------------------------------


 

(3)

All other communications:

 

 

 

C.M. Life Insurance Company

 

c/o Babson Capital Management LLC

 

1500 Main Street, Suite 800

 

PO Box 15189

 

Springfield, MA 01115-5189

 

Attention: Securities Investment Division

 

 

(4)

E-mail address for Electronic Delivery:

 

pmanseau@babsoncapital.com, with a hard copy to follow to:

 

 

 

Babson Capital Management LLC

 

1500 Main Street — Suite 2200

 

PO Box 15189

 

Springfield, MA 01115-5189

 

Attn: Securities Investment Division

 

 

(5)

Address for delivery of Notes:

 

 

 

Babson Capital Management LLC

 

1500 Main Street, Suite 800

 

Springfield, MA 01115-5189

 

Attention: Christine Peaslee

 

 

(6)

Tax ID: 06-1041383

 

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT OF

 

 

 

 

SERIES 2007-A NOTES TO BE
PURCHASED

 

 

 

 

 

 

 

MML BAY STATE LIFE INSURANCE COMPANY

 

$800,000

 

 

 

(1)

All payments on account of the Note shall be made by crediting in the form of
bank wire transfer of Federal or other immediately available funds, (identifying
each payment as [insert name of issuer and description of Note] interest and
principal), to:

 

 

 

Citibank, N.A.

 

New York, NY 10043

 

ABA No. 021000089

 

For MML Bay State

 

Account No. 30510677

 

Re: Description of security, cusip, principal and interest split

 

 

 

With telephone advice of payment to the Securities Custody and Collection
Department of Babson Capital Management LLC at (413) 226-1889 or (413) 226-1803

 

 

(2)

All notices of payments and written confirmations of such wire transfers:

 

 

 

MML Bay State Life Insurance Company

 

c/o Babson Capital Management LLC

 

1500 Main Street, Suite 800

 

PO Box 15189

 

Springfield, MA 01115-5189

 

Attention: Securities Custody and

 

Collection Department

 

--------------------------------------------------------------------------------


 

(3)

All other communications:

 

 

 

MML Bay State Life Insurance Company

 

c/o Babson Capital Management LLC

 

1500 Main Street, Suite 800

 

PO Box 15189

 

Springfield, MA 01115-5189

 

Attention: Securities Investment Division

 

 

(4)

E-mail address for Electronic Delivery:

 

pmanseau@babsoncapital.com, with a hard copy to follow to:

 

 

 

Babson Capital Management LLC

 

1500 Main Street — Suite 2200

 

PO Box 15189

 

Springfield, MA 01115-5189

 

Attn: Securities Investment Division

 

 

(5)

Address for delivery of Notes:

 

 

 

Babson Capital Management LLC

 

1500 Main Street, Suite 800

 

Springfield, MA 01115-5189

 

Attention: Christine Peaslee

 

 

(6)

Tax ID: 43-0581430

 

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT OF

 

 

 

 

SERIES 2007-A NOTES TO BE
PURCHASED

 

 

 

 

 

 

 

PACIFIC LIFE INSURANCE COMPANY

 

$5,000,000

 

 

 

 

$5,000,000

 

 

 

 

$5,000,000

 

 

 

 

$1,000,000

 

 

 

 

$1,000,000

 

 

 

 

$1,000,000

 

 

 

 

$1,000,000

 

 

 

 

$1,000,000

 

 

 

 

 

 

 

Register notes in name of: Mac & Co.

 

 

 

 

 

(1)

All payments by wire transfer of immediately available funds to:

 

 

 

Mellon Trust of New England

 

ABA# 0110-0123-4

 

DDA 125261

 

Attn: MBS Income CC: 1253

 

A/C Name: Pacific Life General Account/PLCF1810132

 

Regarding: Security Description & PPN

 

 

(2)

All notices of payments and written confirmations of such wire transfers:

 

 

 

Mellon Trust

 

Attn: Pacific Life Accounting Team

 

Three Mellon Bank Center

 

AIM # 153-3610

 

Pittsburgh, PA 15259

 

FAX# 412-236-7259

 

 

 

And

 

 

 

Pacific Life Insurance Company

 

Attn: Securities Administration — Cash Team

 

700 Newport Center Drive

 

Newport Beach, CA 92660-6397

 

FAX# 949-640-4013

 

--------------------------------------------------------------------------------


 

(3)

All other communications:

 

 

 

Pacific Life Insurance Company

 

Attn: Securities Department

 

700 Newport Center Drive

 

Newport Beach, CA 92660-6397

 

FAX# 949-219-5406

 

 

(4)

Address for delivery of Notes:

 

 

 

Mellon Securities Trust Company

 

120 Broadway, 13th Floor

 

New York, NY 10271

 

Attn: Robert Ferraro 212.374.1918

 

A/C Name: Pacific Life General Acct

 

A/C #: PLCF1810132

 

 

(5)

E-mail address for Electronic Delivery:

 

 

(6)

Taxpayer I.D. Number: 95-1079000

 

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT OF

 

 

 

SERIES 2007-A NOTES TO BE
PURCHASED

 

 

 

 

 

 

SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK

$5,000,000

 

 

 

(1)

All payments by wire or intrabank transfer of immediately available funds to:

 

 

 

Mellon Bank of New England

 

ABA # 011001234 / BOS SAFE DEP

 

DDA: 125261

 

Attention: MBS Income CC 1253

 

Account Name: Sun Life New York - MVA Account

 

Account No.: KBLF00050002

 

RE: [description of security]

 

Tax identification number: 04-2845273

 

 

 

with sufficient information (including issuer, PPN number, interest rate,
maturity and whether payment is of principal, premium, or interest) to identify
the source and application of such funds.

 

 

(2)

All notices of payments, written confirmations of such wire transfers and audit
confirmations:

 

 

 

Sun Life Assurance Company of Canada

 

Attn: Private Placements

 

Location code: 302D36

 

227 King Street South

 

Waterloo, ON, Canada N2J4C5

 

 

(3)

All other communications, including notices of non-routine payments:

 

 

 

One Sun Life Executive Park

 

Wellesley Hills, MA 02481

 

Attention: Investment Division/Private Fixed Income, SC 1303

 

 

(4)

E-mail address for Electronic Delivery:

 

--------------------------------------------------------------------------------


 

(5)

Address for delivery of Notes:

 

 

 

Sun Capital Advisers LLC

 

SC 1303

 

One Sun Life Executive Park

 

Wellesley Hills, MA 02481

 

Attention: Linda R. Guillette

 

 

(6)

Two original sets of closing documents and two conformed copies to:

 

 

 

Robert Veno, Associate Director

 

Sun Capital Advisers LLC

 

One Sun Life Executive Park, SC 1303

 

Wellesley Hills, MA 02481

 

Telephone: (781) 446-1027

 

 

 

Ann C. King, Senior Counsel

 

Sun Capital Advisers LLC

 

One Sun Life Executive Park, SC 1335

 

Wellesley Hills, MA 02481

 

Telephone: (781) 446-1996

 

 

(7)

Tax ID: 04-2845273

 

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT OF

 

 

 

 

SERIES 2007-A NOTES TO BE
PURCHASED

 

 

 

 

 

 

 

SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.)

 

$10,000,000

 

 

 

(1)

All payments by wire or intrabank transfer of immediately available funds to:

 

 

 

Mellon Bank of New England

 

ABA # 011001234 / BOS SAFE DEP

 

DDA: 125261

 

Attention: MBS Income CC 1253

 

Account Name: Sun US — MVA Private Placements

 

Account No.: KEYF00020002

 

RE: [description of security]

 

Tax identification number: 04-2845273

 

 

 

with sufficient information (including issuer, PPN number, interest rate,
maturity and whether payment is of principal, premium, or interest) to identify
the source and application of such funds.

 

 

(2)

All notices of payments, written confirmations of such wire transfers and audit
confirmations:

 

 

 

Sun Life Assurance Company of Canada

 

Attn: Private Placements

 

Location code: 302D36

 

227 King Street South

 

Waterloo, ON, Canada N2J4C5

 

 

(3)

All other communications, including notices of non-routine payments:

 

 

 

One Sun Life Executive Park

 

Wellesley Hills, MA 02481

 

Attention: Investment Division/Private Fixed Income, SC 1303

 

--------------------------------------------------------------------------------


 

(4)

E-mail address for Electronic Delivery:

 

 

 

 

(5)

Address for delivery of Notes:

 

 

 

Sun Capital Advisers LLC

 

SC 1303

 

One Sun Life Executive Park

 

Wellesley Hills, MA 02481

 

Attention: Linda R. Guillette

 

 

(6)

Tax ID: 04-2845273

 

--------------------------------------------------------------------------------


 

ANNEX III

 

CREDIT PARTIES: The following are “Credit Parties”:

 

UNITED STATIONERS SUPPLY CO.

UNITED STATIONERS INC.

LAGASSE, INC.

UNITED STATIONERS TECHNOLOGY SERVICES LLC

UNITED STATIONERS FINANCIAL SERVICES LLC

 

 

NOTICE INFORMATION:  Any notice or other information required to be delivered
hereunder to the Company and/or any Credit Party shall be delivered to the
following:

 

UNITED STATIONERS INC.

One Parkway N. Blvd., Suite 100

Deerfield, IL 60015

Attention: 

Facsimile: 

Telephone: 

 

--------------------------------------------------------------------------------